Citation Nr: 1140001	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO. 06-30 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to December 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2005 rating decision of the Portland, Oregon Regional Office (RO). 

In February 2010, the Veteran, accompanied by his authorized representative, appeared at a hearing held before the below-signed Veterans Law Judge in Portland, Oregon. A transcript of that hearing has been associated with the claims file. In May 2010, the appeal was remanded for medical development to the RO via the Appeals Management Center (AMC), in Washington, DC.

Because medical examiners have not complied with the Board's May 2010 remand directives, the appeal is not ready for review. The Board must therefore again REMAND the appeal to the to ensure compliance with applicable law. Stegall v. West, 11 Vet. App. 268 (1998). VA will notify the Veteran if further action is required on his part.


REMAND

In May 2010, the Board directed that medical examiners review the claims file and opine as to whether the Veteran experienced a back disability, hearing loss, or tinnitus that was etiologically related to his service. The examiners were directed to identify and explain the bases for their conclusions, with identification of any evidence that was relied upon.


The July 2010 VA spinal examiner stated that he reviewed the Veteran's records, including the "tabbed" claims file. The examination report specifically reflects review of a tabbed December 1973 self report of medical history on which the Veteran indicated that he was treated by a chiropractor the year before he entered service. The examiner opined that, because he was "unable to find documentation of back condition or injury during military service" it would be speculative to attribute causation or aggravation of a back disability to service. 

However, it is clear that the spinal examiner did not completely review the claims folder. While the claims file contains a November 1972 enlistment examination and self report that are silent for any back trouble, there are two service medical entries that document back symptoms - a January 1974 treatment note for backache (with other symptoms), and a March 1974 service treatment note for back pain (with other symptoms).

The July 2010 VA audiological examiner also stated that the claims file was reviewed and noted that the file did not contain any report of an entrance examination. Based on October and December 1974 service examinations showing hearing sensitivity within normal limits, the examiner stated that current hearing loss likely began after service. The examiner also stated that tinnitus likely occurred after service because it is associated with hearing loss. 

However, it is clear that the audiologist did not completely review the claims folder. The claims file contains a November 1992 reserve enlistment examination report (showing hearing better than the 1974 examination results), February 1973 service records showing that the Veteran was found physically qualified for active duty, a December 1973 examination report, and a March 1974 treatment note that were not discussed by the examiner. The examination report also omits any reference of a December 1973 self report of medical history on which the Veteran indicated that he experienced hearing trouble. 



Both of the 2010 examination reports indicate that the examiners may not have been aware of pertinent service treatment records. The resulting examination reports are therefore inadequate and must be returned to the examiners for a clarifying opinion. See 38 C.F.R. § 4.2. If the findings on an examination report are incomplete, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes. Id. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Ascertain if the Veteran has received any VA, non-VA, or other pertinent medical treatment that is not evidenced by the current record. Specifically, ensure that complete VA treatment notes are associated with the claims file. Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file. The RO/AMC must then obtain any identified private records and associate them with the claims folder. If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

2. After the above actions, in accordance with 38 C.F.R. § 4.2, return the Veteran's claims file to the July 2010 examiners (if unavailable, the file should be provided to other physicians of suitable background and experience) to determine whether or not the Veteran has a back disability, hearing loss, or tinnitus that is likely etiologically related to his active duty service. The following considerations will govern the review:

a. The entire claims folder and a copy of this remand must be made available to the reviewers. The examination reports must reflect review of the claims folders; review of the entire claims file (not just tabbed items) is required.

b. The spinal examiner's attention is drawn to the following evidence:

i. A November 1972 enlistment medical report reflecting a normal spinal examination;
 
ii. A November 1972 self report of medical history showing no back trouble and the Veteran's attestation that he had not consulted with or been treated by any clinics, physicians, healers, or other practitioners within the last five (5) years;

iii. February 1973 service records reflecting that he met the special physical standards for the active duty program in which he enlisted;

iv. A December 1973 periodic examination report reflecting that he was evaluated as physically (italics added for emphasis) normal; 

v. A December 1973 self report of medical history showing that the Veteran reported experiencing recurrent back pain as well as having been treated by clinics, physicians, healers, or other practitioners within the last five (5) years (with his explanation that he went to a chiropractor the year before coming into the Navy for backaches and headaches); and

vi. In-service treatment notes dated January and March 1974 reflecting the Veteran's complaints of back pain (with other symptoms).

c. The audiological examiner's attention is drawn to the following evidence:

i. A November 1972 self report of medical history on which the Veteran indicated no hearing trouble;

ii. A November 1972 reserve enlistment examination report; 

iii. February 1973 service records reflecting that he met the special physical standards for the active duty program in which he enlisted;





iv. A December 1973 self report of medical history on which the Veteran reported experiencing hearing trouble;

v. A December 1973 examination report;

vi. A March 1974 service treatment note detailing ear wax removal;

vii. An October 1974 examination report; and

viii. A December 1974 examination report.

d. After reviewing the claims file, the examiners must provide medical opinions as to whether it is likely that any current back disability, hearing loss, or tinnitus is the result of the Veteran's in-service experiences. The spinal examiner also must provide a medical opinion as to whether any preexisting back disability was likely aggravated by the Veteran's service.

i. He or she must provide a full statement of the basis (or bases) for the conclusion(s) reached. 

ii. If determining in his or her own professional medical opinion, that an opinion cannot be rendered without resort to speculation, he or she must so state and explain why.

3. Readjudicate the Veteran's claims. If the claims are not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010). If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall, supra. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


